     McGREGOR W. SCOTT
 1 United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     Daniel P. Talbert
 4   Special Assistant United States Attorney
     Assistant Regional Counsel
 5    Social Security Administration, Region IX
 6    160 Spear Street, Suite 800
      San Francisco, California 94105
 7   Tel: (415) 977-8995
     Fax:
 8   E-mail: Daniel.Talbert@ssa.gov
     Attorneys for Defendant
 9
10 Jonathan O. Peña, Esq.
     CA Bar ID No.: 278044
11   Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
12   Fresno, CA 93721
     Telephone: 559-439-9700
13
     Facsimile: 559-439-9700
14   info@jonathanpena.com
     Attorney for Plaintiff, Maria Mercedes Melendrez
15
16                                  UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
17                                         FRESNO DIVISION
18 Maria Mercedes Melendrez,                        Case No. 1:19-cv-00089-EPG
19
                  Plaintiff,                        STIPULATION AND ORDER FOR THE
20                                                  AWARD OF ATTORNEY FEES UNDER THE
                          v.                        EQUAL ACCESS TO JUSTICE ACT (EAJA)
21                                                  28 U.S.C. § 2412(d)
     Andrew Saul, Commissioner of Social
22 Security,
23
                  Defendant.
24
            TO THE HONORABLE ERICA P. GROSJEAN , MAGISTRATE JUDGE OF THE UNITED
25
     STATES DISTRICT COURT:
26
            The Parties through their undersigned counsel, subject to the Court’s approval, stipulate that
27
     Plaintiff be awarded attorney fees in the amount of TWO THOUSAND SEVEN HUNDRED AND
28
 1 SIX DOLLARS AND 31/100, ($2,706.31), under the Equal Access to Justice Act (EAJA), 28 U.S.C.
 2 § 2412(d). This amount represents compensation for all legal services rendered on behalf of Plaintiff
 3 by counsel in connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
 4        After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
 5 matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
 6
     598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
 7
     whether the fees are subject to any offset allowed under the United States Department of the
 8
     Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
 9
     whether they are subject to any offset.
10
             Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
11
     Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
12
     and costs to be made directly to counsel, pursuant to the assignment executed by Plaintiff. Any
13
     payments made shall be delivered to Plaintiff’s counsel, Jonathan O. Peña.
14
             This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA fees, and
15
16 does not constitute an admission of liability on the part of Defendant under the EAJA. Payment of
17 TWO THOUSAND SEVEN HUNDRED AND SIX DOLLARS AND 31/100 ($2,706.31), in EAJA
18 attorney fees shall constitute a complete release from, and bar to, any and all claims that Plaintiff and
19 Plaintiff’s attorney, Jonathan O. Peña, may have relating to EAJA attorney fees in connection with this
20 action.
21           This award is without prejudice to the rights of Plaintiff’s attorney to seek Social Security Act
22 attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
23                                              Respectfully submitted,
24
25 Dated: August 30, 2019                          /s/ Jonathan O. Peña
                                                   JONATHAN O. PEÑA
26                                                 Attorney for Plaintiff
27
28 Dated: September 6, 2019                McGREGOR W. SCOTT

                                                        -2-
                                                   United States Attorney
 1                                                 DEBORAH LEE STACHEL
 2                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
 3
                                              By: _*_Daniel P. Talbert
 4                                                Daniel P. Talbert
                                                  Special Assistant U.S. Attorney
 5                                                Attorneys for Defendant
 6                                                (*Permission to use electronic signature
                                           obtained via email on September 6, 2019).
 7
 8                                                 ORDER

 9
            Upon review of the parties’ stipulation in this matter, the Court adopts and approves the
10
     stipulation. IT IS ORDERED that Plaintiff be awarded attorney fees in the amount of TWO
11
     THOUSAND SEVEN HUNDRED AND SIX DOLLARS AND 31/100, ($2,706.31), under the Equal
12
     Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal
13
     services rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance
14
15 with 28 U.S.C. § 2412(d).
16
     IT IS SO ORDERED.
17
18      Dated:     September 6, 2019                           /s/
                                                       UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
                                                        -3-
